Citation Nr: 0032927	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  99-12 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a right foot or 
ankle condition.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from September 1974 to October 
1975.

This appeal arises from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, that determined that claims for service 
connection for a right ankle condition, for headaches, for 
bilateral hearing loss and for tinnitus were not well 
grounded.  The veteran has appealed to the Board of Veterans' 
Appeals (Board) for favorable resolution.

The veteran has not requested a hearing.  


REMAND

The veteran's service medical records (SMRs) reflect that he 
was sound upon entry into active service with no relevant 
abnormalities noted.  Audiometry revealed that his hearing 
was within normal limits.  

The veteran was treated for right Achilles tendonitis on 
November 14th, 1974, with gel-cast and crutches.  A treatment 
report dated November 20th, notes that he needed a profile 
until December 1974 to reduce his running.  On November 26th, 
he was reportedly still having problems with the right foot 
and there was crepitation in the right Achilles tendon.  The 
examiner prescribed an Ace wrap and heel foam.  In April 
1975, the veteran reported crackling in the right ankle.  The 
examiner noted that the veteran's treatment records were not 
available but that there was some Achilles tenderness.  The 
impression was slight Achilles tendonitis and the examiner 
gave some restriction to activity and prescribed aspirin.  In 
May 1975, the veteran complained of continued right ankle 
pain but no swelling.  The veteran reported that he had been 
running on his own.  The ankle was treated with Wintergreen 
and aspirin.  

In July 1975, the veteran was seen for a cut on the right 
ankle that was slightly infected.  He was to wear tennis 
shoes for one week.  In August 1975, the veteran complained 
of an ankle infection.  The treatment report notes that a 
blister on top of the foot was infected, but the report does 
not mention which foot.  No further right ankle or foot 
complaints are noted in the SMRs.  

An August 1975 report notes that the veteran had been knocked 
out by a non-commissioned officer.  Examination revealed 
bleeding from the right ear canal.  The canal was irrigated.  
A treatment report dated September 2nd reflects that the 
veteran reportedly had been punched in the ear during the 
earlier altercation and had a headache since the incident.  
An examiner noted a superficial laceration to the external 
ear canal but that the tympanic membrane was within normal 
limits.  On September 18th, the veteran reported that he had 
had a headache for a week.  He was treated for nose, throat, 
and chest congestion.  

On October 9th, 1975, the veteran underwent a separation 
examination.  He completed a report of medical history 
checking "yes" to several inquiries, including history of 
frequent or severe headache; ear, nose, or throat trouble; 
chronic or frequent colds; head injury; and, cramps in the 
legs.  The examiner reported that the veteran had coughed up 
blood occasionally, that he had weekly headaches relieved 
promptly by aspirin, that he had had a skull fracture about 
14 months earlier, that he had leg cramps while running, and 
that Xylocaine given by his dentist had caused an arm rash.  
Hearing was within normal limits.  The examiner indicated 
that the veteran was physically qualified for retention.  

In December 1998, the veteran submitted a claim for VA 
benefits, reporting that he had constant headaches, right ear 
ringing, and hearing loss since the 1975 head injury.  He 
also claimed that he had right ankle tendonitis related to 
active service.  

In a December 1998 letter to the veteran, the RO asked for 
additional medical evidence of treatment for the claimed 
conditions.  No response was received.  

As noted in the introduction, in March 1999, the RO found all 
of the claims to be not well grounded.  

In May 1999, the veteran reported that the right ankle had 
been continuously painful since active service and that ever 
since the head injury, his headaches, ear ringing and hearing 
loss had steadily worsened.

The Board notes that the law regarding VA's duty to assist 
(38 U.S.C.A. § 5107(a)) has recently changed and now states:  

(1) In the case of a claim for disability 
compensation, the assistance provided by 
the Secretary under subsection (a) shall 
include providing a medical examination 
or obtaining a medical opinion when such 
examination or opinion is necessary to 
make a decision on the claim.

(2) The Secretary shall treat an 
examination or opinion as being necessary 
to make a decision on a claim for 
purposes of paragraph (1) if the evidence 
of record before the Secretary, taking 
into consideration all information and 
lay or medical evidence (including 
statements of the claimant) (A) contains 
competent evidence that the claimant has 
a current disability, or persistent or 
recurrent symptoms of disability; and (B) 
indicates that the disability or symptoms 
may be associated with the claimant's 
active military, naval, or air service; 
but (C) does not contain sufficient 
medical evidence for the Secretary to 
make a decision on the claim.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A).

Therefore, in view of VA's duty to assist the veteran, the 
Board finds that the veteran should be afforded an 
appropriate VA examination to determine the nature and origin 
of his claimed disorders.  The examiner or examiners is/are 
asked to comment on the etiology of any current right ankle 
or foot tendonitis, headaches, hearing loss, and tinnitus, if 
such disorder or disorders is/are found.  

For the aforementioned reasons, the case is REMANDED to the 
RO for the following actions:

1.  After obtaining the necessary 
authorization(s) from the veteran, the RO 
is to request and associate with the 
claims file copies of any relevant 
medical records not currently associated 
with the claims file.  If such records 
are not available, the RO should clearly 
document that fact in the claims file.

2.  After receiving and associating the 
above-mentioned records, if available, 
with the veteran's claims file, the 
veteran should be scheduled for 
appropriate VA evaluations.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination, and the examiner should 
acknowledge such review in the 
examination report.  The examiner should 
review the claims file, examine the 
veteran and determine whether there is 
any current disability manifested by 
chronic right ankle or foot tendonitis, 
chronic headaches, bilateral hearing 
loss, and/or tinnitus. 

3.  If any such disability is found, the 
examiner is asked to offer an opinion 
addressing whether it is at least as 
likely as not that the disorder is the 
result of active service.  

4.  All examination findings and 
conclusions along with a complete 
rationale for any opinions should be set 
forth in the report. 

5.  The RO should undertake any 
additional development suggested by the 
examiner's findings and opinions, or lack 
thereof.  

6.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
above mentioned development has been 
completed in full.  If any development is 
incomplete or deficient in any manner, 
appropriate corrective action is to be 
implemented.

7.  After ensuring that all requested 
development has been completed to the 
extent possible, the RO should then re-
adjudicate the claims in accordance with 
appropriate statutes, regulations, and 
case law.

8.  If the determination remains 
unfavorable to the veteran, he and his 
representative should then be provided 
with a supplemental statement of the case 
and afforded the appropriate period of 
time in which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to obtain further development and ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



